DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s petition to withdraw the restriction requirement among groups I, II and IV was granted in the Petition Decision mailed 5/12/22. Accordingly, claims 10, 11, 13, and 21-25 are rejoined. Upon further consideration, claim 8 is rejoined as reading on elected subspecies I1a. However, claims 12, 14 and 15 remain withdrawn for being drawn to non-elected species, as explained next. 
Claim 12 recites a sense electrode 34 wherein a top of the protrusion 19 is higher than a top surface of the sense electrode, which directs claim 12 to the non-elected embodiment of fig. 8. In contrast, elected subspecies I1a is directed to figs. 1a-b and fig. 3a. 
Claim 14 recites wherein the protrusion 18-19 is comprises a film 18 and a metal having the same material composition (¶40) as the interconnect layers 11, which directs claim 14 to the non-elected embodiment of fig. 8. In contrast, in elected subspecies I1a (figs. 1a-b and fig. 3a) the protrusion 16, 18 comprises a film 18 and dielectric material 16.
Claim 15 recites a contact 11 and wherein the protrusion 16, 18 (fig. 5) or 17 (fig. 6) overlies the contact 11, which directs claim 15 to the non-elected embodiment of figs. 5-6 (it is also noted that the protrusion in figs. 5-6 is not formed from material layer 8). In contrast, the protrusion 16, 18 of elected subspecies I1a (figs. 1a-b and fig. 3a) does not overlie the contact 11 and is formed from dielectric material layer 8. 

Claims 7, 9, 12, 14-15 remain withdrawn.
Claim Objections
The statuses of claims 12 and 14-15 are incorrect. These claims should be indicated as “Withdrawn.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 20100058865 A1, hereinafter Zhang) in view of Volant et al. (JP 2004006310 A, hereinafter Volant) and Yang (US 20070091414 A1).
As to claim 1, Zhang teaches a MEMS device (title), comprising: 
a first substrate 10; 
a plurality of dielectric layers 12 (¶18) over the first substrate, wherein a topmost layer of the plurality of dielectric layers has a cavity (containing electrodes 16, 20) formed therein; 
a second substrate 18, the second substrate comprising a movable element 18 at least partially suspended above the cavity, the movable element having at least one degree of freedom (¶27 teaches that stoppers 30 prevent the movable element 18 from moving too much in the degree of freedom), the second substrate bonded (at least by attachment section 18a) to the topmost layer of the plurality of dielectric layers; and 
a protrusion 30, the protrusion being in a motion path of the at least one degree of freedom of the movable element (¶27).
Zhang does not teach wherein the protrusion extends upwards from a floor of the cavity, the protrusion comprising: 
a dielectric material; and 
an electrically conductive film having a first portion and a second portion, the first portion extending along an upper surface of the dielectric material, the second portion extending along sidewalls of the dielectric material, wherein the electrically conductive film has a lower surface energy than a surface energy of the dielectric material.
Volant teaches a MEMS switch with protrusions 10 (fig. 9) extending upwards from a floor of a cavity (see fig. 11), the protrusions comprising: 
a dielectric material (¶30, ¶34 and figs. 5-9 teach that the protrusions 10 are made from a layer 100 of silicon dioxide, which is a dielectric material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Zhang to have protrusions extending upwards from a floor of the cavity, the protrusions comprising a dielectric material, as taught by Volant, since such a modification would be a simple substitution of one method of providing protrusions for another for the predictable result that the movable element is still successfully prevented from moving excessively.
Zhang as modified still does not teach that the protrusion comprises an electrically conductive film.
Yang teaches a spatial light modulator (title) comprising a movable element 242 and protrusions 250a-d (¶40 teaches that the protrusions are stoppers for the movable element), the protrusions comprising:
an electrically conductive film 228 (¶42-43 teach that the electrically conductive film is TiN) having a first portion (bottom surface) and a second portion (peripheral side surface comprising the side surfaces of the electrically conductive film), the first portion extending along an upper surface of the dielectric material, the second portion extending along sidewalls of the dielectric material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Zhang as modified such that the protrusions comprise an electrically conductive film with first and second portions as taught by Yang so as to increase the durability and wear resistance of the protrusions (¶42, Yang). 
Zhang as modified teaches wherein the electrically conductive film 228 (Yang; the conductive film is made of TiN) has a lower surface energy than a surface energy of the dielectric material (which Volant teaches is silicon oxide; ¶21 of the instant specification discloses that TiN has a lower surface energy than silicon oxide, meaning the same is true for the modified Zhang).

As to claim 4, Zhang as modified teaches wherein the electrically conductive film 228 (Yang) comprises TiN (see ¶43, Yang).

As to claim 5, Zhang as modified teaches wherein an attractive force between the movable element and the electrically conductive film is less than an attractive force between the movable element and the dielectric material (this is due to the lower surface energy of the electrically conductive film; ¶21 of the instant specification discloses that the lower surface energy of TiN relative to silicone oxide results in lower attractive forces between the movable element and TiN, meaning the same is true for the modified Zhang).

As to claim 6, Zhang teaches wherein the movable element 18 includes a cantilever beam 18 (instant ¶22 discloses that the movable element 2 in fig. 2b is considered a cantilever beam; therefore, the movable element 18 of Zhang is also a cantilever beam). 

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Volant and Yang as applied to claim 1 above and further in view of Hsu et al. (US 20110154905 A1, hereinafter Hsu).
As to claim 2, Zhang as modified teaches the limitations of the claim except a plurality of interconnect layers embedded in the plurality of dielectric layers, wherein the plurality of interconnect layers comprise copper.
Hsu teaches a capacitive sensor (title) comprising a movable element 63 (fig. 6H), electrodes 67, 62 and a plurality of interconnects 6b embedded in a plurality of dielectric layers 6c.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Zhang as modified such that electrical connections are made to and from the device’s electrodes via a plurality of interconnect layers embedded in a plurality of dielectric layers as taught by Hsu since such a modification would be a simple substitution of one method of making electrical connections with electrodes for another for the predictable result that acceleration is still successfully sensed.
Zhang as modified still does not teach wherein the interconnects comprise copper.
Volant further teaches interconnects 40 made of copper (¶27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Zhang such that the interconnects are copper as further taught by Volant since such a modification would be a simple substitution of one interconnect material for another for the predictable result that acceleration is still successfully detected.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Volant and Yang as applied to claim 1 above and further in view of Sugimoto et al. (US 20090080059 A1, hereinafter Sugimoto).
As to claim 3, Zhang as modified teaches the dielectric material (of the protrusion 10 of Volant) comprises silicon oxide (¶30, ¶34 and figs. 5-9 of Volant teach that the protrusions 10 are made from a layer 100 of silicon dioxide).
Zhang as modified does not teach wherein the topmost layer of the plurality of dielectric layers comprises silicon oxide.
Sugimoto teaches a spatial light modulator (title) comprising a movable element 913 and a plurality of dielectric layers 902-905 (layer 905 being the topmost layer) on top of a substrate 901, wherein the dielectric layers 902-905 are silicon oxide (¶159, ¶171).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Zhang as modified such that the plurality of dielectric layers comprises silicon oxide as taught by Sugimoto since such modifications would be a simple substitutions of one dielectric material for another for the predictable result that acceleration is still successfully detected.

Claims 10, 11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stouppe (US 5662771 A) in view of Ishio et al. (DE 19906046 A1, hereinafter Ishio) and Tachibana et al. (KR 20110013520 A, hereinafter Tachibana).
As to claim 10, Stouppe teaches a MEMS device, comprising: 
a substrate 102 (see the embodiment of figs. 1-3); 
a series of interdigitated fingers (142, 144, 146 and 110, 118, 120) wherein each of the series of interdigitated fingers is fixed at one end (the fixed fingers have anchors such as elements 180, 182 – fig. 2; the movable fingers are fixed to center beam 108) and is free at another end (the movable fingers 142, 144, 146 have free ends since they are movable; the fixed fingers have free ends as taught by col. 2 lines 7-28); and 
a protrusion 184 (fig. 2).
Stouppe does not teach that the substrate comprises a plurality of interconnect layers embedded in a plurality of stacked dielectric layers,
wherein free ends of the series of interdigitated fingers extend over a cavity formed in the substrate, and
wherein the protrusion extends upwards from a floor of the cavity, the protrusion comprising a conductive film electrically connected to a first interconnect layer of the plurality of interconnect layers, wherein a first interdigitated finger of the series of interdigitated fingers contacts the protrusion when the series of interdigitated fingers are deflected downwards towards the floor of the cavity.
[AltContent: arrow][AltContent: textbox (CA)][AltContent: rect][AltContent: textbox (1X)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    265
    798
    media_image1.png
    Greyscale

Ishio teaches an acceleration sensor (title) comprising a substrate 1X (fig. 5 above) that comprises a plurality of interconnect layers 45a-45c (figs. 15-16) embedded in a plurality of stacked dielectric layers 43, 46 (¶33 of the translation teaches that layers 43, 46 are silicon nitride which is an insulator), the substrate comprising a cavity CA (fig. 5 above) over which free ends of a series of fingers extend,
at least one protrusion 50 that extends upwards from a floor of the cavity, wherein a first finger of the series of fingers contacts the at least one protrusion when the series of fingers are deflected downwards towards the floor of the cavity (see figs. 8, 15 and 16; ¶2 and ¶7 teach that the at least one protrusion is configured to prevent stiction during an overload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Stouppe to use a substrate with interconnect layers embedded in dielectric layers and having a cavity under the free ends of the fingers, wherein on the substrate there are protrusions to contact fingers that deflect downward, as taught by Ishio, for the benefit that the substrate is configured to provide stoppers with a reduced width relative to the fingers (as compared with the stoppers in Stouppe’s fig. 1) to better reduce stiction due to the reduced surface contact area.
Regarding the conductive film,
Yang teaches a spatial light modulator (title) comprising a movable element 242 and protrusions 250a-d (¶40 teaches that the protrusions are stoppers for the movable element), the protrusions comprising:
an electrically conductive film 228 (¶42-43 teach that the electrically conductive film is TiN) over an upper surface and sidewalls of the dielectric material (as shown in fig. 3, layer 228 sits atop the entire protrusion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Zhang as modified such that the protrusions comprise an electrically conductive film over an upper surface and sidewalls of the dielectric material as taught by Yang so as to increase the durability and wear resistance of the protrusions (¶42, Yang). 
Regarding the conductive film being electrically connected to a first interconnect layer,
Tachibana teaches (see fig. 1a) a movable detection element 2 and a protrusion 6 positioned in the movement path of the detection element 2, wherein the protrusion 6 has the same potential as the detection element, such that when the detection element moves excessively, the protrusion contacts the detection element to prevent stiction (pg. 6 lines 15-21 of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection-element-contacting protrusions of Stouppe as modified, having the conductive film of Yang, to have the same electrical potential as the movable detection element for the predictable result that stiction is still successfully reduced.
Stouppe as modified teaches wherein the conductive film 228 (Yang) is electrically connected to a first interconnect layer of the plurality of interconnect layers (Ishio teaches that substrate-mounted elements are supplied with electrical potentials via respective interconnect layers formed from conductive thin film 45 – see figs 15-16 and pg. 3 lines 29-32, for example; therefore, the potential supplied to the conductive film of the protrusion would be supplied by a respective interconnect layer in the manner taught by Ishio), wherein a first interdigitated finger of the series of interdigitated fingers contacts the protrusion 50 (Ishio) when the series of interdigitated fingers are deflected downwards towards the floor of the cavity (as previously discussed with respect to stiction prevention in Ishio).

As to claim 11, Stouppe as modified teaches the limitations of the claim except  wherein the series of interdigitated fingers comprise silicon (the background of Stouppe teaches that fig. 1 is background art and is silent as to the material of the fingers).
Stouppe further teaches, in an alternative embodiment, that interdigitated fingers comprise silicon (col. 2 lines 55-62 and col. 3 lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Stouppe to form the series of interdigitated fingers from silicon since such a modification would be a simple substitution of one material for making fingers for another for the benefit that silicon is affordable and easy to micromachine.

As to claim 13, Stouppe as modified teaches wherein the conductive film 228 (Yang) comprises a material (TiN - ¶31 of Yang) with a surface having a water contact angle of higher than about 15.degree. measured in air (instant ¶27 teaches that TiN has this property, meaning that the TiN of Yang has this property).

Claims 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stouppe (US 5662771 A) in view of Ishio et al. (DE 19906046 A1, hereinafter Ishio), Volant et al. (JP 2004006310 A, hereinafter Volant) and Yang (US 20070091414 A1).
As to claim 21, Stouppe teaches a MEMS device comprising: 
a first substrate 102 (fig. 1); 
a second substrate (forming the movable element 108), the second substrate comprising a plurality of movable elements 142, 144, each of the plurality of movable elements having a fixed end that is fixed and a free end that is free, wherein the free end of each of the plurality of movable elements is configured to deflect downward (col. 2 lines 24-30); and 
a protrusion 184.
Stouppe does not teach a plurality of dielectric layers atop the first substrate;
the second substrate is bonded to a topmost layer of the plurality of dielectric layers, wherein the free end of each of the plurality of movable elements is configured to deflect downward into a cavity in the topmost layer of the plurality of dielectric layers;
the protrusion extending upwards from a floor of the cavity, the protrusion configured to contact at least one of the plurality of movable elements when the plurality of movable elements TSMP20110731USo4Page 4 of 8are deflected downward into the cavity, wherein the protrusion comprises: 
a first dielectric layer, a material of the first dielectric layer and a material of the topmost layer of the plurality of dielectric layers being the same; and 
an electrically conductive film contacting a top surface and a sidewall of the first dielectric layer, the electrically conductive film comprising a material having a water contact angle in a range from 20 degrees to 50 degrees.
 Ishio teaches an acceleration sensor (title) comprising a main substrate 1X (fig. 5 above) comprising a plurality of dielectric layers 41, 43, 46 (note that figs. 13-14 show and indicate layer 41, which is shown but unlabeled in fig. 5) atop a first substrate 49,
a second substrate 40, 40a-40b (forming the movable detection element 6) is bonded to a topmost layer 41 of the plurality of dielectric layers (as shown in fig. 5),
wherein the free end of each of the plurality of movable elements is configured to deflect downward (stoppers 50 are configured to stop this deflection to prevent stiction – see figs. 8, 15-16 and see ¶2 and ¶7 in the translation) into a cavity CA (fig. 5 above) in the topmost layer 41 of the plurality of dielectric layers,
protrusions 50 extending upwards from a floor of the cavity CA, the protrusions configured to contact at least one of the plurality of movable elements when the plurality of movable elements TSMP20110731USo4Page 4 of 8are deflected downward into the cavity, wherein the protrusions comprise: 
a first dielectric layer 43 (being silicon nitride, which is an insulator - ¶33 of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Stouppe to comprise a main substrate comprising a plurality of dielectric layers atop a first substrate, a second substrate bonded to the topmost dielectric layer, wherein the free ends of the fingers deflect downward into the cavity to be stopped by protrusions extending upwards from the floor of the cavity, as taught by Ishio for the benefit that the substrate provides better stiction prevention (as compared with Stouppe’s finger-mounted stoppers, in fig. 1, that are the same width as the fingers) due to the protrusions being narrower than the fingers.
Regarding the limitation “a material of the first dielectric layer and a material of the topmost layer of the plurality of dielectric layers being the same,”
Volant teaches a MEMS switch with protrusions 10 (fig. 9) extending upwards from a floor of a cavity (see fig. 11), the protrusions comprising: 
a dielectric material (¶30, ¶34 and figs. 4-9 teach that the protrusions 10 are made from a layer 100 of deposited silicon oxide, which is a dielectric material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Stouppe as modified wherein the protrusions comprise deposited silicon oxide, as taught by Volant, since such a modification would be a simple substitution of one method of providing protrusions for another for the predictable result that the movable detection element is still successfully prevented from moving excessively.
Regarding the conductive film,
Yang teaches a spatial light modulator (title) comprising a movable element 242 and protrusions 250a-d (¶40 teaches that the protrusions are stoppers for the movable element), the protrusions comprising:
an electrically conductive film 228 (¶42-43 teach that the electrically conductive film is TiN) contacting a top surface and a sidewall (i.e. upper edge of the sidewall) of the layer 227 under the conductive film 228, the electrically conductive film comprising a material having a water contact angle in a range from 20 degrees to 50 degrees (instant ¶27 discloses that TiN has this water contact angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Stouppe as modified such that the protrusions comprise an electrically conductive film as taught by Yang so as to increase the durability and wear resistance of the protrusions (¶42, Yang). 
Stouppe as modified teaches wherein the electrically conductive film 228 (Yang) contacts a top surface and a sidewall (i.e. upper edge of the sidewall, in the manner taught by fig. 3 of Yang) of the first dielectric layer.

As to claim 22, Stouppe as modified teaches a plurality of interconnect layers 45a-45c (figs. 15-16 of Ishio) embedded in the plurality of dielectric layers 43, 46 (Ishio).

As to claim 23, Stouppe as modified teaches wherein a material 228 (made of TiN as discussed with respect to Yang above) of the protrusion has a lower surface energy than a surface energy of the material (silicon oxide - ¶43 of Ishio’s translation) of the topmost layer 41 (Ishio) of the plurality of dielectric layers (instant ¶21 discloses that TiN has a lower surface energy than silicone oxide).

As to claim 24, Stouppe as modified teaches wherein the material of the topmost layer 41 (Ishio) of the plurality of dielectric layers comprises silicon oxide (¶43 of Ishio’s translation) and the material of the electrically conductive film 228 (Yang) comprises TiN ((¶42-43, Yang).

As to claim 25, Stouppe teaches wherein the plurality of movable elements comprises a series of fingers in a comb structure (see fig. 1).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 8, the prior art of record fails to anticipate or render obvious the features of “a switching mechanism that switchably couples the protrusion electrically to a ground potential node or a potential voltage node,” all in combination with the rest of the claimed apparatus.

Claims 10 and 21 would be allowable if amended to include the limitations of claim 8.
Response to Arguments
Applicant's arguments filed 4/1/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 7 that Yang does not teach that protrusion 250 is made of a dielectric material.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Volant is relied on for teaching the dielectric material.

Applicant argues on pg. 7 that Yang does not teach the first portion extending along an upper surface of the dielectric material and the second portion extending along sidewalls of the dielectric material.
Applicant’s argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Again, Volant is relied on for teaching the dielectric material of the claimed protrusion. In combination, Yang’s conductive film 228 extends along the upper surface of Volant’s dielectric material and along the upper edges of the sidewalls of Volant’s dielectric material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853